Citation Nr: 1707020	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  13-17 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to an initial rating higher than 10 percent for SLAP tear of the right shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from September 1981 to March 1982, August 1985 to January 1987, and from February 2003 to May 2003.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a back condition and granted service connection for SLAP tear of the right shoulder and assigned an evaluation of 0 percent effective March 12, 2010.  

In a rating decision in May 2013, the RO increased the Veteran's disability rating for SLAP tear of the right shoulder to 10 percent effective March 12, 2010.  Because this increased rating does not represent a grant of the maximum benefits allowable, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

Following the issuance of a statement of the case in May 2013, the Veteran filed a timely substantive appeal in July 2013.  In that form he indicated that he only wished to appeal the claim of entitlement to service connection for a back disability.  Although the Veteran did not perfect a timely appeal concerning the claim for an initial increased rating for SLAP tear of the right shoulder, in May 2016 the Veteran testified at a Travel Board hearing before the undersigned Veteran's Law Judge, and the Board accepted testimony on that issue.  Because the Board accepted testimony on the issue of an initial rating higher than 10 percent for SLAP tear right shoulder, the filing of a timely substantive appeal is waived and the issue is before the Board.  Percy v. Shinseki, 23 Vet. App. 37, 43 (2009); 38 C.F.R. § 19.35.  At the hearing, the Veteran withdrew from appellate review the claim for service connection for a back disorder.  A transcript of the hearing is of record.

The Board is required by law to review appeals in docket order unless unusual hardship or "other sufficient causes" have been shown to advance a case on the docket.  38 U.S.C.A. § 7107(a) (West 2014).  In March 2015, VA's Deputy General Counsel for Legal Policy advised that the Board is not precluded from advancing cases on the docket under 38 U.S.C.A. § 7107(a)(2)(C) and 38 C.F.R. § 20.900(c)(1) in consideration of a VLJ's pending retirement if such action would "produce fair, efficient, timely, [and] effective review of appeals", but also "fairness in adjudications among and between veterans."  Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006).  Such advancement is not automatic.  

Here, the undersigned VLJ will be retiring this spring and the appellant's appeal is currently outside the "workable docket."  Nevertheless, in this case, the Board has considered the benefit to the appellant, the impact on other claimants that would result from advancing his case, and the impact on other claimants that would result if the case is not advanced, and has decided that advancement on the docket for the sole purpose of rendering this decision is fair and appropriate at this time.  As the appeal for an initial increased rating for SLAP tear of the right shoulder is being remanded, the appellant will still be offered an opportunity to have a second hearing in the appeal if it is not returned for final adjudication prior to the undersigned VLJ's retirement.

The claim for an initial increased rating for SLAP tear of the right shoulder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

At his May 2016 Board hearing, prior to the promulgation of a decision by the Board, the Veteran withdrew from appellate review his claim for entitlement to service connection for a back condition. 



CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issue of entitlement to service connection for a back condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

An appeal may be withdrawn by an appellant or his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision from appeal.  38 C.F.R. § 20.204.  Following a timely notice of disagreement with the August 2010 rating decision, and the issuance of a statement of the case, in July 2013 the Veteran perfected an appeal concerning the claim for service connection for a back condition.  

At his Board hearing in May 2016, the Veteran withdrew from appellate review his claim for entitlement to service connection for a back condition.  The transcript of the hearing has been reduced to writing and is of record.  Thus, the Board does not have jurisdiction to review this appellate claim, and it is dismissed.


ORDER

The appeal regarding the claim of entitlement to service connection for a back condition is dismissed.


REMAND

The Veteran contends that he is entitled to an initial disability rating higher than 10 percent for the service-connected SLAP tear of the right shoulder.  Specifically, he claims that the condition results in limited painful motion that is more severe than currently evaluated.  

In support of his claim, the Veteran submitted a July 2013 VA Shoulder and Arm Conditions Disability Benefits Questionnaire that noted right shoulder forward flexion to 135 degrees, with pain at 60 degrees.  

The Veteran's right shoulder was examined in May 2016.  The Veteran argues that the examination was inadequate because the examiner did not account for pain when conducting range of motion testing.  In this regard, the Board notes that the examination report recorded right shoulder forward flexion to 140 degrees, abduction to 120 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  The examiner found no objective evidence of pain and indicated that there was no additional functional loss or range of motion after three repetitions.  As the May 2016 VA examination report shows that the examiner did not test for pain on both active and passive motion or in weight-bearing and nonweight-bearing, the examination did not meet the requirements of 38 C.F.R. § 4.59 and it is considered inadequate to decide the claim.  See Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016).  Remand is required for a new examination that complies with § 4.59.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide authorization forms with the names, addresses, and approximate dates of treatment of any private health care providers who have recently treated him for the service-connected SLAP tear of the right shoulder.  After securing any necessary release, the AOJ should request any relevant records identified that are not duplicates of those contained in the claims file.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Relevant ongoing VA treatment records, if any, should be obtained and associated with the claims file.  If relevant records do not exist, the claims file should be annotated to reflect such.

3.  The Veteran must be afforded a VA medical examination, with an examiner who has reviewed the entire claims file.  The examiner must interview the Veteran as to the current severity and symptoms of his SLAP tear of the right shoulder.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  

The examiner must address range of motion, painful motion, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and with range of motion measurements of the opposite undamaged joint.  All opinions must be supported by a detailed rationale in a typewritten report. 

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Then, adjudicate the Veteran's claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


